Citation Nr: 0321527	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  94-02 522	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active duty from February 1990 to November 
1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1993 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD and 
assigned a 10 percent rating.  The veteran appealed that 
rating to the Board.  The Board remanded the case back to the 
RO for further development.  Thereafter, the case was 
transferred to the San Juan, Puerto Rico RO.  In April 1999, 
the Board remanded this case for a supplemental statement of 
the case which included the new rating criteria for PTSD to 
be issued.  Thereafter, the case was transferred to the St. 
Petersburg, Florida RO.  A supplemental statement of the case 
was issued, but it did not contain the new rating criteria 
and it was returned to VA as undeliverable.  The case has 
been transferred to the Board from that RO.  


REMAND

Pursuant to the April 1999 remand decision, the case was sent 
to the St. Petersburg RO.  That RO attempted to schedule the 
veteran for an examination.  Unfortunately, the veteran 
changed addresses and VA was unaware of the new address.  VA 
correspondence was returned to VA by the postal authorities.  
In April 2003, the RO contacted the veteran's banking 
institution to obtain the veteran's address.  That same 
month, the banking institution replied and sent the new 
address.  The veteran has relocated to the State of Virginia.  
The veteran was not notified of an examination at this new 
address and she was not sent a supplemental statement of the 
case at this new address.  

In light of the foregoing, the veteran should be rescheduled 
for a VA psychiatric examination.  The notice should be sent 
to her address and should contain 38 C.F.R. § 3.655. 

The February 2003 supplemental statement of the case was not 
received by the veteran due to the incorrect address.  Since 
it is of record in the claims file, the Board believes that 
the veteran should again be sent this document.  

As noted, the February 2003 supplemental statement of the 
case did address the VCAA.  What is required from VA has been 
modified by decisions of Courts.  The veteran is hereby 
informed that if there is evidence supporting the issue on 
appeal, she must submit that evidence to VA.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, she must submit that evidence to 
VA.

2.  VCAA should be followed.  A separate 
VCAA letter is to be issued.  

3.  The veteran should be afforded a VA 
examination to determine the severity of 
PTSD.  All indicated tests should be 
completed.  

4.  The veteran should be sent the 
February 2003 supplemental statement of 
the case.  


If, upon completion of the above action the claim remains 
denied, the case should be returned for further appellate 
consideration.  The appellant has the right to submit 
additional evidence and argument.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


